529 U.S. 333 (2000)
FREE et al.
v.
ABBOTT LABORATORIES, INC., et al.
No. 99-391.
United States Supreme Court.
Argued March 27, 2000.
Decided April 3, 2000.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT
Daniel A. Small argued the cause for petitioners. With him on the briefs were Michael D. Hausfeld, Matthew F. Pawa, Eric L. Olson, Daniel E. Gustafson, Howard J. Sedran, and Don Barrett. 
Frank Cicero, Jr., argued the cause for respondents. With him on the brief were Craig A. Knot, Christopher Landau, and Max R. Shulman.[*]
Per Curiam.
The judgment is affirmed by an equally divided Court.
Justice O'Connor took no part in the consideration or decision of this case.
NOTES
[*]   Jane Bishop Johnson filed a brief for the State of Louisiana as amicus curiae urging reversal.

Briefs of amici curiae urging affirmance were filed for the Chamber of Commerce of the United States et al. by Evan M. Tager, Robin S. Conrad, and Donald D. Evans; for the Product Liability Advisory Council by John H. Beisner; and for the Securities Industry Association by Stuart J. Kaswell.